Citation Nr: 0809471	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  02-13 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for disability, to include 
peripheral neuropathy, due to medical treatment received at 
the Prescott Vet Center from June 12, 2000 to August 11, 
2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to February 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in September 2002, 
the veteran indicated that she wanted to have a hearing 
before the Board in Washington, DC.  The veteran was 
scheduled for a central office hearing on January 15, 2008.  
However, the record reflects that she failed to report for 
the scheduled hearing.  The Board finds that there is no 
Board hearing request pending at this time.  38 C.F.R. § 
20.702(d) (2007).  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.    

2.  The veteran does not have any additional disability, to 
include peripheral neuropathy, as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA in providing medical 
treatment at the Prescott Vet Center, from June 12, 2000 to 
August 11, 2000.  





CONCLUSION OF LAW

The criteria for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for disability, to include peripheral 
neuropathy, due to medical treatment received at the Prescott 
Vet Center from June 12, 2000 to August 11, 2000, have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision

The veteran seeks compensation based on disability due to VA 
hospitalization and treatment.  Specifically, the veteran 
contends in a September 2002 personal statement that she was 
denied medical testing and care for her peripheral 
neuropathy.  She explains that she was denied proper pain 
management, and asserts that her hospitalization at the 
Prescott Vet Center caused her peripheral neuropathy.  

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 
1996, disability compensation shall be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his or 
her condition thereafter.  To establish causation, the 
evidence must show that the treatment resulted in the 
veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Disability that is due to the continuance 
or natural progress of the disease is not due to VA treatment 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonable 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).  

The Board notes, for information and clarification, that, for 
a period before October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 
(2007) (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination).  However, the current version of 38 U.S.C.A. 
§ 1151 requires that, for claims filed on or after October 1, 
1997, the claimed additional disability must have been 
"caused by" VA hospital care, medical or surgical 
treatment, or examination, and further adds a "proximate 
cause" requirement that the additional disability be caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

In this case, the veteran filed her claim seeking benefits 
under 38 U.S.C.A. § 1151 in November 2000.  Therefore, under 
the statute, the opinion of the General Counsel cited above, 
and the new regulation, the veteran's claim must be 
adjudicated under the current version of section 1151.  That 
is, the standard is to preclude compensation if the evidence 
does not establish negligence or other fault on the part of 
VA, or of an event not reasonably foreseeable.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board notes that in a December 1999 
statement, W.G.S., M.D., wrote that he had treated the 
veteran since 1996.  In relevant part thereafter he noted 
that the veteran had first presented to him with cervical 
pain and subsequently underwent cervical discectomy and 
fusion of C5-6 and C6-7 in June 1998.  He added that the 
veteran had tried to work with the aid of pain medication and 
muscle relaxers, but he felt that she would be disabled and 
unable to continue her profession until the symptoms abated.  

The Board also notes that VA outpatient treatment reports 
dated from January to June 2000 show assessments of history 
of fibromyalgia, cervical spine disease, C5 laminectomy with 
bilateral shoulder pain, and degenerative joint disease with 
occasional left upper extremity numbness.  The reports also 
note that the veteran underwent a cervical spine fusion 
secondary to a 1998 motor vehicle accident.

Thereafter, a review of the record reveals that the veteran 
was hospitalized from June 12, 2000 to August 11, 2000 for 
valium dependence.  Based upon hospital treatment records, 
the veteran elicited multiple physical complaints during her 
domiciliation ranging from loss of balance, ear infections, 
and neuropathy.  Specifically, beginning on July 10, 2000, 
the veteran complained of back and leg pain.  The veteran was 
assessed with "questionable" peripheral neuropathy.  On 
July 12, 2000, the veteran complained of hand numbness, an 
unsteady gait, and dizziness.  The treatment record stated 
that a rehabilitation medicine service (RMS) consult for 
evaluation of her "neuropathy" would be scheduled as well 
as medication prescribed.  Thereafter, a follow-up psychology 
consult on July 14, 2000, reflected the veteran's continuing 
complaints of increased neurological type symptoms such as 
falling, numbness, and increased incapacitating pain, and the 
veteran complained of recent gait instability resulting in 
near falls on July 17, 2000.  It was noted that the veteran 
admitted that her current problems were attributable to an 
"on-going, progressing neurological problem."  On July 25, 
2000, the veteran was diagnosed with chronic neck pain with 
numbness of left hand with ulnar or C8-T1 radiculopathy.  It 
is also noted that in an August 2000 statement, W.G.S., M.D., 
noted that the veteran was disabled by fibromyalgia, 
degenerative joint disease including spinal fusion of C-5, C-
6, and C-7, post-traumatic stress disorder, and peripheral 
neuropathy.

After carefully reviewing the evidence of record, the Board 
concludes that the requirements are not met for compensation 
under 38 U.S.C.A. § 1151.  The evidence has not established 
that the veteran has incurred any additional disability, 
especially peripheral neuropathy, due to her treatment at the 
Prescott Vet Center.  In making this determination, the Board 
finds most probative the veteran's own admittance of her 
current condition being an "on-going progressing 
neurological problem."  Further, no medical records show 
that the veteran has an additional disability that is due to 
her VA treatment for valium dependence.  Nor do any medical 
records show that her disabilities were aggravated by any VA 
hospitalization or treatment.  Based on the foregoing, the 
Board concludes that the veteran does not have an additional 
disability that was caused or aggravated by the VA hospital 
treatment.  Further, even if, without conceding, the veteran 
has an additional disability, there is no competent evidence 
of record indicating that it is proximately due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or any other similar instance of fault.  In the 
absence of any competent evidence demonstrating the presence 
of additional disability due to VA negligence, compensation 
under 38 U.S.C.A. § 1151 must be denied.  

The Board has given careful consideration to the veteran's 
contentions in support of her claim.  Throughout the pendency 
of this appeal, the veteran has stated in numerous personal 
statements that as a result of being transgendered, she was 
treated inhumanely, and denied her civil rights as she 
allegedly was denied equal access to services and programs 
while at the VA facility.  The veteran explained that she 
constantly endured intimidation, discrimination, and false 
accusations by the VA staff because of her gender and was 
denied sufficient medical treatment and care due to her 
sexual orientation.  As a result, the veteran filed several 
formal civil rights discrimination complaints with VA.  In 
November 2000, the Administrative Investigation Board 
determined that there was no evidence of discrimination 
against the veteran found on the basis of gender, handicap, 
or age.  The Administrative Investigation Board decided that 
the veteran's discharge on August 11, 2000, was not 
adequately justified by her treatment coordinator or team and 
that her mental health needs were not met by the VA facility.  
The Administrative Investigation Board then made 
recommendations regarding medical record-keeping practices 
and therapeutic guidelines.  Nonetheless, the Administrative 
Investigation Board did not reference any resulting 
disability, to include peripheral neuropathy, as a result of 
VA negligence.  

Regardless of the veteran's obviously sincere belief in the 
merits of her claim and the Administrative Investigation 
Board findings, the only evidence which suggests that the 
veteran's current condition is due to VA treatment is her own 
statements.  As stated above, there is no competent medical 
evidence of record which establishes disability, to include 
peripheral neuropathy, as a result of treatment at the VA 
facility from June 12, 2000 to August 11, 2000.  Rather, the 
record shows that the veteran has numerous physician and 
psychiatric disorders, to include chronic neck pain with 
numbness of left hand with ulnar or C8-T1 radiculopathy as a 
result of a 1998 motor vehicle accident.

The Board is aware of the veteran's contentions that VA did 
not provide adequate treatment and care for her current 
condition; however, as a layperson, the veteran lacks the 
requisite medical expertise to offer a medical opinion 
without competent substantiation.  See Bostain v. West, 11 
Vet. App.  124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Accordingly for the reasons stated above, the Board finds 
that the evidence preponderates against the claim for 
compensation under 38 U.S.C.A. § 1151 for peripheral 
neuropathy at the Prescott Vet Center from June 12, 2000 to 
August 11, 2000, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.  

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter.  Although the VCAA letter 
was not issued prior to the September 2001 rating 
determination, the Board notes that any timing deficiency in 
this respect has been cured by the readjudication of the 
claim in the October 2004 supplemental statement of the case 
(SSOC).  See also the November 2000 VCAA letter.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or a SSOC, is sufficient to cure 
a timing defect).

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that she would need to give VA 
enough information about the records so that it could obtain 
them for her.  Finally, she was told to submit any evidence 
in her possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concluded above that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, private treatment records dated February 2002, and 
VA outpatient treatment records from September 1991 to March 
2001.  The Board also notes that the RO requested all medical 
quality assurance records from the Phoenix and Prescott VA 
facilities in May 2005.  In June 2005, Prescott reported that 
there were no medical quality assurance records available at 
their location.  In January 2006, the Phoenix VA Medical 
Center reported that they had no medical quality assurance 
records pertaining to the veteran on file, and the records 
were transferred in May 2001 to the Prescott facility.  The 
Board finds that the RO has exhausted all efforts to obtain 
the medical quality assurance records.  Nevertheless, the 
Board recognizes that it has a heightened duty to explain its 
findings and conclusions because of the missing records and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  As detailed above, the 
evidence weighs against the veteran's claim due to the 
absence of an additional disability due to VA negligence.

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151, the Board finds that VA 
was not under an obligation to provide an examination, as 
such is not necessary to make a decision on this claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§5103A(d).  Here, the claim does not meet the criteria under 
38 U.S.C.A. § 5103A.  The veteran has not brought forth 
competent evidence that she incurred an additional disability 
associated with treatment for valium dependence while 
hospitalized or treated at a VA facility and there is no 
competent and credible evidence attributing the veteran's 
claimed current condition to her treatment received at the VA 
facility.  Therefore, the RO was under no obligation to order 
an examination related to the claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  




ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disability, to include 
peripheral neuropathy, due to medical treatment received at 
the Prescott Vet Center from June 12, 2000 to August 11, 2000 
is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


